Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 04/22/2021 ("04-22-21 OA"), the Applicant substantively amended claims 1, 5, 8 and 10-19 and the title on 07/21/2021.

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth starting on page 3 under line item number 1 of the 04-22-21 OA.
Applicant's amendment to the independent claim 1 setting forth antecedent basis of "a current spreader layer" and amendment to claim 11 deleting "type" have overcome the 35 U.S.C. 112(b) rejection of claims 11, 16 and 17 set forth starting on page 4 under line item number 2 of the 04-22-21 OA.
Applicant's amendments to the independent claim 1 have overcome the prior-art rejections based at least in part by Choi set forth starting on page 5 under line item numbers 3, 4, 5 and 6 of the 04-22-21 OA.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Withdrawn claims 20-25 have been canceled.

20. 	(Canceled).
21.	(Canceled).
22.	(Canceled).
23.	(Canceled).
24.	(Canceled).
25.	(Canceled).

After the cancelation of claims 20-25, claims 1-19 are pending.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein said quantum well layer is stacked on said current spreading layer while said N-type electrode is stacked on and electrically connected to said current spreading layer, such that said N-type gallium nitride layer is electrically connected to said N-type electrode via said current spreading layer for a current from said N-type electrode capable of entering to said quantum well layer through said N-type gallium nitride layer.
Claims 2-19 are allowed, because they depend from the allowed independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        06 August 2021